Citation Nr: 0205203	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  94-07 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUE

Entitlement to service connection for a claimed innocently 
acquired psychiatric disorder, to include post-traumatic 
stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	Valparisia R. Bannamon, 
Attorney








ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 1993 rating decision of the 
RO.  

In a decision promulgated in December 1996, the Board found 
that new and material evidence had not been submitted to 
reopen the veteran's claims of service connection for an 
innocently acquired psychiatric disorder, headaches and 
hypertension.  

The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter the 
"Court").  

In an October 1998 Order, the Court vacated the Board's 
decision and remanded the case for additional proceedings.  

In July 1999, the Board remanded the case for additional 
development of the record.  

In July 2000, the Board found that new and material evidence 
had not been submitted and declined to reopen the claim of 
service connection for hypertension.  

The Board also found that new and material evidence had been 
submitted to reopen the claims of service connection for 
headaches and a psychiatric disorder, to include PTSD.  The 
issues were then remanded for additional development of the 
record.  

In a December 2001 rating decision, the RO granted service 
connection for headaches.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  There is no competent evidence to show that any 
innocently acquired psychiatric disability, including that of 
the recently diagnosed cognitive disorder or anxiety 
disorder, is due to service.  

3.  The veteran is not shown to have had combat with the 
enemy.  

4.  The veteran has presented no credible evidence to 
corroborate any alleged stressors in service so as to support 
the diagnosis of PTSD.  



CONCLUSION OF LAW

The veteran is not shown to have an innocently acquired 
psychiatric disability, to include PTSD, due to disease or 
injury that was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.303 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual background

A careful review of the veteran's service medical records 
shows that they are negative for complaints or findings 
referable to a psychiatric disorder.  At his separation 
examination, the veteran complained of having had 
"depression or excessive worry" and "nervous trouble."  No 
psychiatric abnormality was found by the examiner.  

The veteran was hospitalized in 1979.  The diagnosis was that 
of chronic alcohol dependency.  

In July 1982, the veteran was hospitalized at the Winter 
Haven Hospital.  He reported by way of history that he had 
lost his mind while flying from Vietnam to Korea.  The 
diagnosis was that of ethanol intoxication.  

A March 1984 VA examination report included diagnoses of 
post-traumatic stress neurosis and alcohol dependency.  The 
veteran reported having thoughts and dreams of Vietnam and 
longstanding depression.  It was noted that the veteran had 
served in Vietnam for six months as a gunner in the 
artillery.  

The veteran was again hospitalized from September to October 
1984 when diagnoses of rule out Huntington's chorea, 
schizophrenia and alcohol abuse were made.  In December 1984, 
the assessment was that of schizophrenia (disorganized type) 
and rule out post-traumatic stress neurosis.  

The various submitted lay statements indicated that the 
veteran had been stable minded and intelligent prior to 
entering service and that he was a different person after 
Vietnam.  

A January 1999 psychiatric examination report was submitted 
from the North Carolina Disability Determination Services.  
The veteran described various alleged incidents in service.  
The examiner diagnosed the veteran as having organic 
personality syndrome, not explosive type secondary to 
military combat injury; and PTSD secondary to military 
service.  It was reported that the veteran had been well 
until 1968 during the "Vietnam war" and that the had been 
injured when a artillery round had hit his helmet and knocked 
him unconscious.  Reportedly, he had never sufficiently 
recovered as far as his state of mind to return to the war.  

The submitted Social Security Administration records show 
that the veteran was receiving disability benefits due to 
mood and personality disorders.  

A VA examination was conducted in December 1999.  The 
examiner reviewed the veteran's records and noted the 
veteran's history of adjustment problems and severe alcohol 
problems for which he had had numerous treatments and 
hospitalizations.  He also noted that questions had been 
raised about whether the veteran had PTSD, but he indicated 
that "apparently this was ruled out."  The examiner cited 
the veteran's complaints of having distressing dreams, sleep 
difficulty, irritability, concentration problems, some 
anxiety, startle response and some depression.  He noted that 
the veteran's judgment and insight were poor.  He determined 
that the veteran did not have PTSD.  The only diagnosis was 
that of severe chronic alcohol abuse.  

In July 2000, the RO requested that the veteran complete a 
PTSD questionnaire describing in detail his various 
stressors.  The veteran never responded to the letter.  

A VA examination was conducted in November 2000.  The 
examiner noted that the veteran was friendly, answered 
questions and volunteered a little information.  There were 
no bizarre motor movements or tics, and there were no 
homicidal or suicidal ideation.  There seemed to be some 
nightmares and a questionable history of flashbacks.  The 
veteran admitted to having feelings of being followed around, 
but there were no hallucinations.  

The VA examiner stated that the veteran had a very perplexing 
set of symptoms that appeared to be on both an organic and 
psychological basis.  The examiner recommended psychological 
testing to ascertain the true nature, extent and etiology of 
the symptomatology.  The diagnosis was that of cognitive 
disorder, anxiety disorder and personality disorder.  A 
Global Assessment of Functioning score of 50 was assigned.  

The veteran was referred for psychological testing, but he 
failed to report for the testing.  


Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The regulations concerning the adjudication of claims 
involving entitlement to service connection for PTSD have 
changed.  In June 1999, revised regulations concerning PTSD 
were published in the Federal Register which reflected the 
decision of the Court in Cohen v. Brown, 10 Vet. App. 128 
(1997).  The changes to 38 C.F.R. § 3.304(f) were made 
effective the date of the Cohen decision.  Service connection 
for PTSD requires (1) medical evidence establishing a 
diagnosis of the condition in accordance with the provisions 
of 38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  

Regarding these elements, the Board does not dispute that 
there is a medical diagnosis of PTSD of record.  This medical 
evidence, however, is contradicted by other medical evidence.  
The most recent VA examinations have diagnosed the veteran 
has having severe chronic alcohol abuse, a cognitive 
disorder, an anxiety disorder and a personality.  

Similarly, there is medical evidence of a causal nexus 
between the diagnosed PTSD and the veteran's claimed in-
service stressor-at least to his service generally.  It is 
the other element, credible supporting evidence that the 
claimed in-service stressor actually occurred, that is at 
issue.  

Where it is determined that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their 
occurrence and that no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions, or hardships of such service.  
38 U.S.C.A. § 1154(b).  

The veteran did not receive any awards or decorations for 
valor, combat experience or combat injuries.  Although there 
are vague references made by the veteran regarding combat, 
there is no credible evidence indicating that the veteran was 
engaged in combat with the enemy.  In the absence of any 
supporting evidence, the Board finds that the veteran did not 
engage in combat.  

Where the veteran did not serve in combat or the stressor is 
not related to combat, the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  Instead, the record must contain evidence 
which corroborates the veteran's testimony as to the 
occurrence of the claimed stressor.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d), (f); Manual M21-1, Part VI,  11.38; 
West v. Brown, 7 Vet. App. 70 (1994).  

Thus, it is necessary to address the matter of whether there 
is sufficient corroboration of the claimed stressors to 
satisfy the stressor requirement.  

The veteran's alleged stressors have not been corroborated.  
The veteran was asked to submit a statement detailing his 
stressors so that they could be verified; however, the 
veteran failed to respond to the request.  

Although VA has a duty to assist the veteran in the 
development of his claims, that duty is not "a one-way 
street."  If a claimant wishes help, he cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Thus, because of his failure to respond, any 
stressors the veteran may claim remain uncorroborated.  

The Board would emphasize that it is not bound to accept 
either the veteran's uncorroborated account of his stressful 
experience or the opinion of VA or private health 
professionals who, relying on the history related by the 
veteran, have diagnosed the veteran as having PTSD.  See 
Swann v. Brown, 5 Vet. App. 229, 233 (1993). 

The current evidentiary record shows that PTSD has been 
diagnosed (as have other psychiatric disorders, including 
schizophrenia and alcohol dependence and the recently 
diagnosed cognitive disorder, anxiety disorder and 
personality), but the question of whether a specific event 
reported by a veteran as a stressor is valid is a question of 
fact for the Board to decide, involving as it does factors 
which are historical.  

Although health professionals may have accepted the veteran's 
account of his experiences during service, the VA is not 
required to do the same, charged as it is with the duty to 
assess the credibility and weight to be given to the 
evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Except 
for the veteran's uncorroborated general statements, there is 
no credible evidence to establish that the veteran 
experienced any stressors.  

In the absence of any credible evidence to corroborate the 
veteran's alleged stressors, the Board finds no basis to 
support a diagnosis of PTSD.  

Regarding psychiatric disorders other than PTSD, the Board 
notes that there is no medical evidence attributing any other 
innocently acquired psychiatric disability to the veteran's 
period of service.  

Because of the way the report is punctuated, it is unclear 
whether the psychiatric examination report associated with 
the North Carolina Disability Determination Services 
attributed the veteran's organic personality disorder with 
his period of service or whether it excluded a service 
etiology.  Nonetheless, to the extent it attributed the 
organic personality disorder to service, it was attributing 
the disorder to events in service as described by the 
veteran.  It was those same events on which the diagnosis of 
PTSD was apparently based.  Those in-service events as 
described by the veteran have already been found to be 
lacking in corroboration and thus not credible.  

In sum, the Board finds that the preponderance of the 
evidence is against the claim of service connection for a 
psychiatric disorder to include PTSD.  


VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA) of 2000, which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The Board finds that VA's duties pursuant to VCAA have, 
essentially, been fulfilled.  First, VA has a duty to notify 
the appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  

The record shows that the veteran was notified of the RO's 
decision.  The RO's decision, Statement of the Case, 
Supplemental Statement of the Case and letters informed the 
veteran of the evidence needed to support his claim.  VA has 
met its duty to inform the veteran.  

The Board concludes that the discussions in the RO's 
decision, Statement of the Case and Supplemental Statement of 
the Case as well as the Board's previous decisions and 
remands informed the veteran of the information and evidence 
needed to substantiate his claim and complied with VA's 
notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The appellant has not referenced any unobtained, 
obtainable, evidence that might aid his claim.  

Although VA has a duty to assist the appellant in the 
development of his claim, that duty is not "a one-way 
street."  If a claimant wishes help, he cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. at 193.  In 
this case, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  He was advised of 
the evidence necessary to substantiate his claim.  

Hence, a remand for the RO to address the VCAA, in the first 
instance, would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
appellant in this case.  Further development and further 
expending of VA's resources is not warranted.  

As the Board finds that the directives of VCAA have been 
complied with regarding VA's duties to notify and to assist 
the appellant, the veteran has not been prejudiced by the 
Board's consideration of the merits of his claim.  See 
Bernard v. Brown, 4 Vet. App. 384 (when the Board addresses 
in its decision a question that has not been addressed by the 
RO, it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby).  

For the reasons previously set forth, the Board believes that 
the veteran has been given ample opportunity to provide 
evidence and argument in support of his claim.



ORDER

Service connection for an innocently acquired psychiatric 
disorder, to include PTSD is denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

